PER CURIAM.
This court having fully considered the petition for habeas corpus filed herein, and *665it appearing petitioner fails to demonstrate within the meaning and requirements of Schaeffer v. Wainwright, 218 So.2d 442 (Fla.1969), the potential existence of those facts necessary to charge the State with the duty of advising petitioner and providing him with the assistance of counsel for the purpose of directly appealing his judgment of conviction, the petition for a writ of habeas corpus is denied.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.